Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/08/2019 is acknowledged. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-12 and 14-18 are unclear to the structure-function relationship as recited in claim 1 “without interference” and the amended claim 9 defines that the second binding agent would have a lower affinity to 24,25-dihydroxyvitamin D. The claim is unclear to the structure of the second binding agent and without interference by 24,25-dihydroxyvitamin D3 because claim 9 
Claim 16 recites monoclonal antibody “mAb<24,25-dihydroxyvitamin D3>rK-IgG” is unclear to the meaning inside the quotation. The specification has not defined a structure nor hybridoma accession no. for mAb<24,25-dihydroxyvitamin D3>rK-IgG. Therefore the claim is interpreted as the first binding agent is a monoclonal antibody. 

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered. However Applicant’s amendments necessitated a new ground of rejection under 112b. 
Applicant argues on page 8 that the claims are directed to a method, not the binding agents themselves, and the process of generating the 24,25-dihydroxybitamin D3 antibodies is described in Example 1 in such a way that one skilled in the art would be able to complete the method with undue experimentation. Furthermore, claim 16 has been amended to recite monoclonal antibody “mAb<24,25-dihydroxyvitamin D3>rK-IgG” which clearly indicate that “mAb<24,25-dihydroxyvitamin D3>rK-IgG” refers to the naming of a specific antibody. 
The arguments are not found persuasive because the structure-function relationship as recited in claim 1 “without interference” and the amended claim 9 defines that the second binding agent would have a lower affinity to 24,25-dihydroxyvitamin D. The claim is unclear to the zero interference to the second binding agent in measuring 25-hydroxyvitamin D. The claims are unclear to what structure of the antibodies (either first and second binding agents) would prevent zero interference by 24,25-dihydroxyvitamin D when the claims are describing that there is cross-reactivity in using antibodies (also see claim 18).
The specification has not defined a structure or hybridoma accession no. for mAb<24,25-dihydroxyvitamin D3>rK-IgG. The specification has not disclosed that mAb<24,25-dihydroxyvitamin D3>rK-IgG  is produced from Example 1. Therefore the term “mAb<24,25-dihydroxyvitamin D3>rK-IgG” is unclear as rK has not been defined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Annals Clinical Biochemistry, vol. 45, pgs. 153-159, published March 2008, of record) in view of Kobayashi et al. (J. Steroid Biochem. Molec. Biol. Vol. 62, No. 1, pp. 79-87, published 1997, of record).
With regard to claims 1-2 and 9, Roth et al. teach the most reliable assessment of vitamin D status is measurement of plasma 25-hydroxyvitamin D (25[OH]D) concentration. High variability in 25(OH)D measurements due to reference method often confounds proper assessment of vitamin D status (abstract). Roth et al. teach evaluating the accuracy of six routinely available methodologies in quantification of 25(OH)D (see abstract under Methods and Conclusions). Roth et al. further teach the two distinct forms of 25(OH)D exist: 25(OH)D3 and 25(OH)D2 and 25(OH)D binding to a specific binding protein (vitamin D-binding protein, DBP) with high affinity and with lower affinities to lipoproteins and albumin, and the impact of the sample matrix on assay performance makes determination of 25(OH)D no easy task (pg. 153, left col., para. 1 – right col., para. 1). Roth et al. teach utilizing a competitive assay format and the assay employs a polyclonal sheep antibody against 25 (OH)D3. The vitamin D in the sample competes for binding with biotinylated 25(OH)D antigen which is bound to the streptavidin-coated microparticles (pg. 155, left col., para. 1), which reads on an in vitro method for determining the concentration of 25-hydroxyvitamin D comprising the steps of (a) providing a sample obtained from a subject comprising a vitamin D compound bound to vitamin D-binding protein and (b) mixing the sample (2) with a second binding agent binding to 25-hydroxyvitamin D, thereby forming a complex between the second binding agent and 25-hydroxyvitamine D. Roth et al. teach potential cross-reactivity with metabolites such as 24,25-dihydroxyvitamin D (see pg. 156, right col., bottom of 3 can be speculated (pg. 156, left col., bottom of para. 2). 
Although Roth et al. teach assay detection has potential cross-reactivity with metabolites such as 24,25-dihydroxyvitamin D in a sample, Roth et al. do not explicitly teach a first binding agent binding to 24,25-dihydroxyvitamin D3.
 	Kobayashi et al. teach a specific and sensitive method for determining serum/plasma 24,25(OH)2D3 levels is therefore necessary to clarify its physiological significance (see pg. 79, right col., para. 2). Kobayashi et al. teach an antibody with high specificity against 24,25-dihydroxyvitamin D3 (abstract). Kobayashi et al. further teach in the abstract that Ab3 antibody showed only negligible crossreactivities with 25(OH)D3 and the results demonstrated that the Ab3 antibody are promising for developing an immunoassay system in which much  more specific and sensitive than conventional competitive protein binding assays based on DBP. Kobayashi et al. teach that to develop simple immunoassay method with a minimum pre-treatment procedure for endogenous vitamin D metabolites, it is required that the antibody hardly cross reacts with 25(OH)D3 (page 86, left col., para. 3). Kobayashi et al. teach Ab3 antibody are evaluated to have suitable specificity for developing a sensitive and specific immunoassay, because of their high ability to discriminate the derivatives having different side chains, including not only 25 (OH)D3 but also 25(OH)D33S, which was shown to be circulating in the blood at an almost equal concentration of 25(OH)D3 (page 86, right col., para. 3). Kobayashi et al. teach that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3 (page 79, left col., para. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inhibit the 24,25(OH)2D3 metabolites present in the sample for 2D3 of Kobayashi et al. because Roth et al. teach that the most reliable assessment of vitamin D status is measuring 25-hydroxyvitamin D (25[OH]D) concentration. Roth et al. and Kobayashi et al. both recognize other forms such as 24,25(OH)2D3 of vitamin D are physiologically present in plasma. In particular, Kobayashi et al. teach producing antibodies that have negligible crossreactivities to detect a particular metabolite to clarify the physiological significance of that particular metabolite. Therefore, it would have been obvious to incorporate specific antibodies of 24,25-dihydroxy vitamin D3 to inhibit and reduce the presence of 24,25-dihydroxy vitamin D3 in the sample for the detection of 25-hydroxyvitamin metabolites because Kobayashi et al. teach that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3 and antibodies cross react with metabolites.
	One would have a reasonable expectation of success in adding specific antibodies against 24,25(OH)2D3 metabolites in the sample of Roth et al. because it was well understood in the art to use antibodies as an affinity reagent against a particular metabolite and eliminate/reduce certain proteins (such as vitamin D binding protein) that are restrictive to antibody binding affinity for an effective binding to vitamin D metabolites. 
	With regard to claim 3, Roth et al. teach 25(OH)D is released with sodium hydroxide solution from its protein bond (pg. 156, right col., middle of para. 1).	
With regard claims 4-5 and 14, the references above recognize antibodies for affinity to 25(OH)D and 24,25(OH)2D3 metabolites. The instant specification discloses antibodies for binding (for example, see page 5, lines 20-25). Therefore, the antibodies of the references would produce Kd ratios would be 10 or less. Although the references do not explicitly teach 10-8 mol/L or less Kd values for first and second binding agents (claim 5) or concentration of second binding 
With regard to claim 6, Roth et al. teach electrochemiluminescence immunoassay (page 154, right col., last para).
With regard to claim 7, Roth et al. further teach the two distinct forms of 25(OH)D exist: 25(OH)D3and 25(OH)D2 and 25(OH)D binding to a specific binding protein (vitamin D-binding protein, DBP) with high affinity and with lower affinities to lipoproteins and albumin, and the impact the sample matrix on assay performance makes determination of 25(OH)D no easy task (pg. 153, left col., para. 1 – right col., para. 1).
With regard to claim 9, the reference teach polyclonal antibodies (see Roth, page 155, right col., para. 1). 
	With regard to claims 10-11, Kobayashi et al. teaches antibodies of high specificity against 24,25-dihydroxyvitamin D3 with negligible crossreactivities (abstract).
	With regard to claim 12, Roth et al. teach competitive assay (IDS-ratioimmunoassay, IDS-enzyme immunoassay, and Elecsys, pages 154 left col, last para. – 155 right col., para. 1).  
3 with negligible crossreactivities (abstract). Kobayashi et al. further teach in the abstract <0.3% crossreactivities against 25(OH)D3. 

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Annals Clinical Biochemistry, vol. 45, pgs. 152-159, published March 2008, of record) in view of Tanabe et al. (US Patent No. 5117018, published 05/26/1992 of record).
Roth et al. has been discussed in the above rejection.
Although Roth et al. teach assay detection has potential cross-reactivity with metabolites such as 24,25-dihydroxyvitamin D in a sample, Roth et al. do not explicitly teach a first binding agent binding to 24,25-dihydroxyvitamin D3 (claims 1-7, 9-12, 14, 17-18) and monoclonal antibody (claims 8 and 15-16).	
Tanabe et al. teach an assay method for 24R, 25-dihydroxy vitamin D3 in a specimen (see col. 3, lines 50-55). Tanabe et al. teach inoculated with conjugated 24R, 25-dihydroxy vitamin D3 amino acid derivative – carrier protein and the monoclonal antibodies produced by the hybridoma (col. 8, lines 7-15). Tanabe et al. et al. teach the 24R, 25-dihydroxy vitamin D3 monoclonal antibodies can be used in an immobilized state (col. 9, lines 25-30). Tanabe et al. teach 24R, 25-dihydroxy vitamin D3 antibody is added and the mixture is incubated to promote the competitive reaction (col. 11, lines 20-30). Tanabe et al. teach the assay system of 24R, 25 dihydroxy vitamin D3 is highly sensitive and useful (col. 2, lines 25-30).  
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inhibit 24,25(OH)2D3 metabolites present in the sample for detecting 25-hydroxyvitamin of Roth et al. with a monoclonal antibody against 24,25(OH)2D3 of 3 metabolites are physiologically present in the sample. As stated above, Tanabe et al. teach that to establish highly sensitive and useful immunoassay detection, monoclonal antibodies of 24, 25-dihydroxy vitamin D3 are produced. Therefore, it would have been obvious to add the monoclonal antibodies of 24, 25-dihydroxy vitamin D3 with antibodies detecting 25-hydroxyvitamin metabolites because this would inhibit 24, 25-dihydroxy vitamin D3 metabolites from binding to antibodies of Roth et al., producing inaccuracy measurements. One would have a reasonable expectation of success in using monoclonal antibodies against 24,25(OH)2D3 metabolites in the sample of Roth et al. because it was well understood in the art to use antibodies as an affinity reagent for different vitamin D metabolites.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive over the 103 rejection of Roth and Kobayashi and 103 rejection of Roth and Tanabe. 
With regard to Roth and Kobayashi, Applicant argues on page 10 that Roth teaches that potential cross-reactivity with metabolites like 24,25-dihydroxyvitamin D3 can be a problem for certain assays measuring 25-hydroxyvitamin D. However, it is implied on pg. 156 of Roth that this issue arises due to the particular immunoassay employing human DBP as the binding agent rather than a polyclonal antibody. Thus, the implied suggestion is to use a polyclonal antibody against 25-hydroxyvitamin D instead of DBP. There is no teaching that the addition of a second binding agent would help this problem or that an antibody could be made that would bind 24,25-dihydroxyvitamin D3 and block binding of a binding agent specific for 25-hydroxyvitamin D as 
The arguments are not found persuasive for the following reasons. Roth and Kobayashi both recognize the presence of 25-hydroxyvitamin D and 24,25-dihydroxyvitamin D3 in detected samples and rely on polyclonal antibodies. Roth specifically teach that the most reliable assessment of vitamin D status is measuring 25-hydroxyvitamin D concentration. Meanwhile, Kobayashi teaches that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3. Therefore to measure a reliable concentration of 25-hydroxyvitamin D the ordinary artisan would use antibodies of Kobayashi to bind to 24,25-dihydroxy vitamin D3, as the antibodies discriminate against 25-hydroxyvitamin D. Roth and Kobayashi both teach the use of antibodies as reliable affinity reagents for recognizing a particular vitamin D metabolite but recognize the presence of other forms of vitamin D metabolites. Kobayashi further recognizes cross reactivity by using antibodies but found that their antibodies can discriminate 24,25-dihydroxyvitamin D3 from 25-hydroxyvitamin D. The ordinary artisan would use the antibodies of Kobayashi while measuring 25-hydroxyvitamin D metabolites because the presence of the abundant 24,25-dihydroxyvitamin D3 would prevent a reliable measurement of 25-hydroxyvitamin D. 
Even though each reference do not explicitly teach the presence of two antibody assay, Roth and Kobayashi both teach competitive immunoassay which is antibody recognition in a 

With regard to Roth and Tanabe, Applicant argues on pages 11-12 that it would not have been obvious to add the monoclonal antibodies of 24,25-dihydroxyvitamin D3 with antibodies detecting 25-hydroxyvitamin metabolites because this would inhibit 24,25-dihydroxyvitamin D3 metabolites from binding to antibodies of Roth, producing inaccurate measurements. Applicant argues that Tanabe, like Kobayashi, teaches antibodies against 24,25-dihydroxyvitamin D3 for use in an immunoassay for measuring 24,25-dihydroxyvitamin D3 levels but does not teach or suggest how these antibodies could be used to improve an immunoassay to measure 25-hydroxyvitamin D. Like with Kobayashi, Tanabe has no teaching that these antibodies would be expect to block 24,25-dihydroxyvitamin D3 binding to a second binding agent meant to be specific to 25-hydroxyvitamin D. 
The arguments are not found persuasive for the following reasons. The claims do not recite the term block. However, the ordinary artisan would recognize that the addition of the monoclonal antibodies of Tanabe would recognize 24,25-dihydroxyvitamin D3 not 25-hydroxyvitamin, thus the reliability to detect 25-hydroxyvitamin increases. The incorporation of the monoclonal antibodies of Tanabe would provide a more reliable measurement of 25-hydroxyvitamin as 24,25-dihydroxyvitamin has a high affinity to 24,25-dihydroxyvitamin D3. Therefore the person would recognize that the addition of monoclonal 24,25-dihydroxyvitamin D3 in the assay of Roth would be more reliable in measuring 25-hydroxyvitamin concentration because Tanabe’s antibody recognizes 24,25-dihydroxyvitamin D3. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635